Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/EP2018/052005, filed on 01/26/2018.  
Claims 1-14, 17-23 and 24-25 are pending and under consideration.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 1-14 and 24-25, drawn to a genetically modified microorganism for the production of an exogenous molecule of interest and/or to overproduce an endogenous molecule of interest other than a RuBisCO enzyme or phosphoribulokinase enzyme, said microorganism expressing a functional RuBisCO enzyme and a functional phosphoribulokinase (PRK), and in which the glycolysis pathway is at least partially inhibited, upstream of the production of 1,3-bisphospho-D-glycerate (1,3-BPG) or upstream of the production of 3-phosphoglycerate (3PG), and downstream of the production of glyceraldehyde 3-phosphate (G3P), wherein  said microorganism is genetically modified so as to produce the exogenous molecule of interest and/or to overproduce an endogenous molecule of interest, other than a RuBisCO or phosphoribulokinase  enzyme.
II claim(s) 17-21, drawn to a biotechnological--process for producing at least one molecule of interest, wherein it comprises a step of culturing a genetically modified microorganism  as defined in claim 1, under conditions allowing the synthesis or bioconversion  by said microorganism; of said molecule of interest, and optionally a step of recovering and/or purifying said molecule of interest.
Group, III claim(s) 22, drawn to a process for producing a molecule of interest comprising (i) inserting at least one sequence encoding an enzyme involved in the synthesis or bioconversion of said molecule of interest into a recombinant microorganism as defined in claim 1. (ii) culturing said microorganism under conditions allowing expression of said enzyme and optionally (iii) recovering and/or purifying said molecule of interest.
Group, IV claim(s) 23, drawn to a process for producing a molecule of interest comprising (i) inhibiting the expression of at least one gene encoding an enzyme involved in the degradation of said molecule of interest in a recombinant microorganism as defined in claim 1. (ii) culturing said microorganism under conditions allowing expression of said enzyme and optionally (iii) recovering and/or purifying said molecule of interest.
For each inventions I-IV above, restriction to one of the following is also required under 35 U.S.C. 121 and 372. Therefore, election is required of one of inventions I-IV and one of exogenous or endogenous molecule of interest from claims 5, 18 or 19 as species.
2.	The inventions listed as Groups I - IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A genetically modified microorganism for the /or to overproduce an endogenous molecule of interest other than a RuBisCO enzyme or phosphoribulokinase enzyme, said microorganism expressing a functional RuBisCO enzyme and a functional phosphoribulokinase (PRK), and in which the glycolysis pathway is at least partially inhibited, upstream of the production of 1,3-bisphospho-D-glycerate (1,3-BPG) or upstream of the production of 3-phosphoglycerate (3PG), and downstream of the production of glyceraldehyde 3-phosphate (G3P), wherein  said microorganism is genetically modified so as to produce the exogenous molecule of interest and/or to overproduce an endogenous molecule of interest, other than a RuBisCO or phosphoribulokinase  enzyme of Group I, a biotechnological--process for producing at least one molecule of interest, wherein it comprises a step of culturing a genetically modified microorganism  as defined in claim 1, under conditions allowing the synthesis or bioconversion  by said microorganism; of said molecule of interest, and optionally a step of recovering and/or purifying said molecule of interest, of Group II, a process for producing a molecule of interest comprising (i) inserting at least one sequence encoding an enzyme involved in the synthesis or bioconversion of said molecule of interest into a recombinant microorganism as defined in claim 1. (ii) culturing said microorganism under conditions allowing expression of said enzyme and optionally (iii) recovering and/or purifying said molecule of interest of Group III and a process for producing a molecule of interest comprising (i) inhibiting the expression of at least one gene encoding an enzyme involved in the degradation of said molecule of interest in a recombinant microorganism as defined in claim 1. (ii) culturing said microorganism under conditions allowing expression of said enzyme and optionally (iii) recovering and/or purifying said molecule of interest of Group IV, are each patentably distinct product and method of use thereof. The only shared technical feature of these groups is that they all relate to a microorganism expressing a functional RuBisCO enzyme and a functional phosphoribulokinase (PRK) polypeptide. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. Li et al. (The coupling of glycolysis and the Rubisco-based pathway through the non-oxidative pentose phosphate pathway to achieve low carbon dioxide emission fermentation. Bioresource Technology, 187 (2015): 189-197, see IDS) teach a recombinant E. coli host cell expressing RuBisCO gene encoding enzyme and a phosphoribulokinase (PRK) and a process for producing acetyl-CoA derivatives, wherein said host cell comprises disruption of zwf gene encoding glucose-6-phosphate 1-dehydrogenase, and overexpression of transketolase polypeptide.  Thus, a microorganism expressing microorganism expressing a functional RuBisCO enzyme and a functional phosphoribulokinase (PRK) polypeptide and method of use thereof does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I – IV lack unity of invention.	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

Applicant is required under 35 U.S.C. 371 to elect a single disclosed species i.e. a particular combination of the above mutation for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656